Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 1 is/are amended, and claims 18,19 is/are added.  Currently claims 1-8, 10-19 are pending in this application.
Drawings
The drawings were received on 08/19/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hecking (GB 2541102).
Regarding claim 1, Hecking discloses a connector for a water system, the connector comprising: an inlet connector (coupling nut above 112), a connector body 112-162 and an outlet connector (coupling nut below 162) arranged in sequence, wherein the connector body is open-sided (radial side openings between webs 160) so as to form a tundish (at 164) having an open air gap (gaps between 160) between the inlet and outlet connectors through which water can fall in use, a sensor 114 mounted to the connector between the inlet connector (coupling nut above 112) and outlet 
As to claim 2, the connector body 112-162 comprises an internal floor formation 168 between the inlet connector and outlet connector beneath the open air gap (windows at 160), the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions.
As to claim 3, the internal floor formation comprises a non-return valve 168.
As to claim 4, the sensor 114 is arranged to sense the presence of water above the internal floor formation (in channel 112).
As to claim 8, the sensor comprises a pair of spaced conductors 44,46.
As to claim 13, Hecking (page 4 line 1-10) discloses a monitoring device (signal generator) arranged to monitor the output of the sensor and to generate an alert signal based on said output.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-6, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (WO2015114348) in view of Doughty et al (20170278372).
Regarding claims 1-6, 12-15, Armstrong, Fig. 4,5, discloses a connector for a water system, the connector comprising: an inlet connector 205, a connector body 265,280 and an outlet connector 220 arranged in sequence, wherein the connector body is open-sided (at top) so as to form a tundish 270 having an open air gap (between webs 225) between the inlet and outlet connectors through which water can fall in use. The connector body 265,280 comprises an internal floor formation 290 between the inlet connector and outlet connector beneath the open air gap (between webs 225), the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions 262,282. The internal floor formation comprises a non-return valve 290. 
Armstrong fails to disclose sensor for detecting the presence of water within the connector body. Doughty, Fig. 1-6, teaches a drain connecter with a flap non-return valve 170 and water sensor 188,178 for detecting the presence of water within the connector body between inlet and outlet connectors 102,106. The connector body comprises an internal floor formation 170 between the inlet connector and outlet connector, the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions. The internal floor formation comprises a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a moisture/valve sensor between inlet/outlet connectors and multiple level alarm generating programmable monitor as taught by Doughty in order to provide remote signals and progressive warnings of increasing flow rate. 
As to claim 16, Armstrong as modified (as taught by Doughty) teaches that the monitoring device (Para 12, main controller) can optionally be remote wirelessly connected to the sensors.
As to claim 17, Armstrong as modified (as taught by Doughty) teaches a processor 182 having machine readable instructions for processing received sensor readings indicative of the presence of water in the connector and outputting a plurality of different alert signals alerts (148a,148b).  The controller being programmable is seen as capable of being performed to provide progressive alerts according to a duration and/or frequency of the sensed presence of water.
Claim(s) 7,10,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (WO2015114348) in view of Doughty et al (20170278372) further in view of Figley et al (8172154).
As to claims 7 and 10, Armstrong as modified discloses a moisture sensor (178 of Doughty) but fails to disclose a temperature sensor commonly supported with the moisture sensor. Figley, Fig 2, col 15 line 25-35, teaches a water sensor with a combination of commonly supported moisture and temperature sensors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a temperature sensor commonly supported with the moisture sensor as taught by Figley in order to provide additional system information. 
Regarding claims 18, Armstrong, Fig. 4,5, discloses a connector for a water system, the connector comprising: an inlet connector 205, a connector body 265,280 and an outlet connector 220 arranged in sequence, wherein the connector body is open-sided (at top) so as to form a tundish 270 having an open air gap (between webs 225) between the inlet and outlet connectors through which water can fall in use. The connector body 265,280 comprises an internal floor formation 290 between the inlet connector and outlet connector beneath the open air gap (between webs 225), the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions 262,282. The internal floor formation comprises a non-return valve 290. 
Armstrong fails to disclose sensor for detecting the presence of water within the connector body. Doughty, Fig. 1-6, teaches a drain connecter with a flap non-return 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a moisture/valve sensor between inlet/outlet connectors and multiple level alarm generating programmable monitor as taught by Doughty in order to provide remote signals and progressive warnings of increasing flow rate. 
Armstrong as modified discloses a moisture sensor (178 of Doughty) but fails to disclose a temperature sensor commonly supported with the moisture sensor. Figley, Fig 2, col 15 line 25-35, teaches a water sensor with a combination of commonly supported moisture and temperature sensors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a temperature sensor commonly supported with the moisture sensor as taught by Figley in order to provide additional system information. 
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.
 Applicant’s arguments that “Hecking does not disclose … a sensor mounted to the connector between the inlet and outlet connectors for detecting the presence of water within the connector body… That is, the electrodes 40, 44 are not disposed in the tundish.” are not persuasive since the claims do not require the sensor electrodes disposed in the tundish. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sensor electrodes disposed in the tundish) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that “Hecking does not disclose, … that the connector body is open-sided so as to form a tundish having an open air gap between the inlet and outlet connectors” are not persuasive since connector body is open-sided (radial side openings between webs 160) so as to form a tundish (at 164) having an open air gap (gaps between 160) between the inlet and outlet connectors through which water can fall in use. 
Applicant’s arguments regarding Doughty that “water can only be detected in a region in which the flap 172 is located, not in the tundish” are not persuasive since the claims do not require the sensor electrodes disposed in the tundish. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sensor electrodes disposed in the tundish) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753